PER CURIAM.
Defendant appeals from that portion of a judgment of divorce that addresses equitable distribution and imputed income to plaintiff for alimony purposes. The judgment, however, expressly reserved determination as to the amount of alimony and counsel fees, rendering the judgment interlocutory.
“[Defendant] has no right to appeal the adverse portions of the incomplete judgment without leave of this court.” Frantzen v. Howard, 132 N.J.Super. 226, 227, 333 A.2d 289 (App.Div.1975); R. 2:2-4. We therefore dismiss this appeal from an order incorrectly represented to this court by both counsel as disposing of all issues as to all parties.
Dismissed.